                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL A. BRUZZONE,                                 Case No. 3:17-cv-04558-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE IN FORMA PAUPERIS
                                                  v.                                          REFERRAL
                                   9

                                  10     WILLIAM ALSUP,                                       Re: Dkt. Nos. 37, 39
                                                         Defendant.
                                  11

                                  12           In Michael Bruzzone’s pending appeal, the Ninth Circuit made a limited referral back to
Northern District of California
 United States District Court




                                  13   this Court to determine whether a prior grant of in forma pauperis (“IFP”) status should continue,

                                  14   or whether the appeal is frivolous and taken in bad faith. Dkt. No. 39.

                                  15           As an initial matter, it appears the original magistrate judge handling this case granted IFP

                                  16   status and then revoked it when Bruzzone first appealed. Dkt. Nos. 11, 19. Whether his IFP status

                                  17   is treated as continuing after that, or if the referral is deemed to be a request for a fresh

                                  18   determination of the question, Bruzzone is not entitled to IFP status. He is a vexatious litigant and

                                  19   his lawsuit is barred by judicial immunity. Dkt. No. 32. The appeal is frivolous and taken in bad

                                  20   faith. 28 U.S.C. § 1915(e)(2); Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                  21           The Clerk of the Court is requested to serve a copy of this order on plaintiff and the Ninth

                                  22   Circuit.

                                  23           IT IS SO ORDERED.

                                  24   Dated: October 15, 2018

                                  25

                                  26
                                                                                                       JAMES DONATO
                                  27                                                                   United States District Judge
                                  28
